DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 February 2021 has been entered.

RESPONSE TO AMENDMENT
Claims 1-20 are pending in the application, claims 1-6 and 16-20 are withdrawn from consideration.
Amendments to the claims 1, 7, 10-16, and 19, filed on 5 February 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 5 February 2021, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are 

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15:  Claim 15 recites the limitation --the sandwich panel is bonded with the planar ends of the body to form a portion of an aircraft landing gear door, and the body is sized to have a length based on a thickness of the aircraft landing gear door-- on lines 1 to 4.  The language of the claim attempts to claim that "the length of the body of the perimeter edge closeout" in relation to at least "a thickness of an See MPEP §2173.05(b)(II).

Claim Rejections - 35 USC § 102
Claims 7, 9, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Layland et al. (US 2008/0179448).
Regarding Claims 7, 9, 11, and 15:  Layland teaches a nacelle inlet lip (ref. #800) comprising an inner skin (ref. #810) and an outer skin (ref. #820) (figure 5 and [0048] of Layland).  Layland further teaches that the inner skin and outer skin each comprises a multi-layered structure formed at least in part of a cured composite material, such as layered of graphite-epoxy fabric (figure 5 and [0048] of Layland).  Layland also teaches that the inner skin (ref. #810) includes a plurality of sections, including a leading edge inner skin section (ref. #812), a close out section (ref. #814; which is considered equivalent to the claimed "perimeter edge closeout"), and a doubler section (ref. #816) (figure 5 and [0049] of Layland).  It is also taught by Layland that the closeout section (ref. #814) is a multi-ply closeout section connecting a leading edge inner skin section (ref. #812) of the inner skin (ref. #810) to an outer barrel portion (ref. #822) of the outer skin (ref. #820) (figure 5 and [0048]-[0051] of Layland
Layland teaches the claimed invention, but does not explicitly recite that --the material of the body has dielectric properties to control a magnetic flux--.  However, it is well-known in the art that any material has some degree of dielectric properties.  Therefore, the material comprising the body of the perimeter edge closeout taught by Layland inherently possesses dielectric properties to control a magnetic flux.  See MPEP §2112.  Specifically, Layland teaches --a perimeter edge closeout comprising: a body formed from a material having dielectric properties to control magnetic flux into a sandwich panel, the body being angled, and sized and shaped to form edges of the sandwich panel; and a pair of planar ends extending from the body, the body being angled between the pair of planar ends such that the body is sloped from one end of the pair of planar ends to another end of the pair of planar ends, the pair of planar ends configured to abut edges of and extend along a surface of the sandwich panel and inductively bond thereto to close open ends of and form the edges of the bonded sandwich panel as the magnetic flux is being controlled-- {instant claim 7}, --wherein the sandwich panel comprises a plurality of stiffeners having a plurality of susceptors positioned between ends of the plurality of stiffeners and one or more surfaces of the sandwich panel, and the body is configured to direct the magnetic flux to the plurality of susceptors-- {instant claim 9}, --wherein the body is formed from a material having dielectric properties to control directional flux induced welding of the pair of ends to the sandwich panel in a single manufacturing step to inductively bond the body to the sandwich panel to form a single part and redirect the flux within the sandwich panel-- {instant claim 11}, and --wherein the sandwich panel is bonded with the planar ends of the body to form a portion of an aircraft landing gear door, and the body is sized to have a length based on a thickness of the aircraft landing gear door-- {instant claim 15}.
Regarding Claim 13:  Layland teaches that the body is angled between the pair of planar ends to have a constant slope planar ends being in different parallel planes, each of the planar ends having first and second surfaces, the first and second surface being opposing surfaces, the second surfaces of the planar ends bonded with offset ends of the sandwich panel, and the planar ends extending from the body at an angle greater than ninety degrees (figure 5 of Layland).
Regarding Claim 14:  Layland teaches that the body extends in a single plane between the pair of planar ends and together form an "S" shaped profile (figure 5 of Layland).

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Layland et al. (US 2008/0179448) as applied to claim 7 above.
Layland is relied upon as stated above.
Regarding Claim 10:  Layland discloses the claimed perimeter edge closeout, but does not explicitly recite that --the pair of planar ends comprise parallel end portions--.  However, it would have been obvious to have adjusted the shape of the perimeter edge closeout as to have parallel end portions, since such a modification would have involved a mere change in the shape of the perimeter edge closeout.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Layland et al. (US 2008/0179448) as applied to claim 7 above, and further in view of Christensen et al. (US 5,717,191 A).
Layland is relied upon as described above.
Regarding Claim 8:  Layland discloses the claimed perimeter edge closeout, but fails to disclose --a plurality of susceptors configured to be positioned between the pair of ends and one or more surfaces of the sandwich bond the pair of ends to the edges of the sandwich panel as magnetic flux flows into the sandwich panel--.
Christensen discloses a structural/selvaged susceptor that includes a conventional susceptor (ref. #100) and a plurality of loosely bonded plies of thermoplastic resin (ref. #102) and fiber reinforcement (ref. #104) in alternating layers symmetrically on both sides, sandwiching the conventional susceptor therebetween (figure 2, [Col. 5: li. 46-52], [Col. 8: li. 55-59], and [Col. 11: li. 46-56] of Christensen).  Christensen also discloses using a susceptor (welding interlayer) to weld thermoplastic and thermoset/thermoplastic composite parts together by disposing the susceptor between the two surfaces to be welded ([Col. 2: li. 66 to Col. 3: li. 6] and [Col. 4: li. 3-6] of Christensen).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the susceptor of Christensen with the perimeter edge closeout disclosed by Layland in order to have --a plurality of susceptors configured to be positioned between the pair of ends and one or more surfaces of the sandwich bond the pair of ends to the edges of the sandwich panel as magnetic flux flows into the sandwich panel--.  One of ordinary skill in the art would have been motivated to have combined the susceptor of Christensen with the perimeter edge closeout disclosed by Layland, from the stand-point of providing a thermoplastic weld that alleviates residual tensile strain and resulting cracking ([Col. 1: li. 17-19] of Christensen).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Layland et al. (US 2008/0179448) as applied to claim 7 above, and further in view of Santiso et al. (US 5,034,256 A).
Layland is relied upon as described above.
Regarding Claim 12:  Layland fails to disclose that the perimeter edge closeout --is formed from fiberglass reinforced thermoplastic having properties that block magnetic flux from encountering composite material at a substantially non-parallel angle--.
Santiso discloses a closeout configuration for a honeycomb core composite sandwich panel (title); wherein a second closeout laminate (ref. #36) can be made of any variety of fiber reinforced (e.g. fiberglass) resin impregnated composite material ([Col. 3: li. 22-45] and [Col. 3: li. 66 to Col. 4: li. 2] of Santiso).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the closeout material of Santiso as the material of the perimeter edge closeout of Layland in order to have --the perimeter edge closeout formed from fiberglass reinforced thermoplastic--.  One of ordinary skill in the art would have been motivated to have incorporated the closeout material of Santiso as the material of the perimeter edge closeout of Layland, since it has been help to be within See MPEP §2144.07.
Layland in view of Santiso discloses the claimed perimeter edge closeout, but does not explicitly recite that it has --properties that block magnetic flux from encountering composite material at a substantially non-parallel angle--.  However, Santiso does disclose that the body can be made from a composite that is reinforced with fiberglass within is the same material as applicants (i.e. a fiberglass composite perimeter edge closeout; see ([Col. 3: li. 22-45] and [Col. 3: li. 66 to Col. 4: li. 2]) of Santiso and ([0039]) of the instant specification).  Therefore, the material comprising the body of the perimeter edge closeout taught by Layland in view of Santiso inherently possesses properties that block magnetic flux from encountering composite material at a substantially non-parallel angle.  See MPEP §2112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lacko et al. (US 2019/0161199 A1) discloses an acoustic panel (ref. #602) sealed by a closeout seal (ref. #666) having a stepped or Z-shaped configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781